Citation Nr: 0925320	
Decision Date: 07/07/09    Archive Date: 07/21/09

DOCKET NO.  08-19 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for throat cancer due 
to asbestos exposure.

2.  Entitlement to service connection for asbestosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's daughter




ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served with the Merchant Marines from January 
1940 to January 1969 with periods of active service between 
December 7, 1941, and August 15, 1945.  This case comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a January 2008 rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Providence, 
Rhode Island, which, in pertinent part denied entitlement to 
service connection for laryngeal cancer with tracheostomy and 
asbestosis.  
 
In May 2009, the Veteran and his daughter provided testimony 
before the Board at the RO.  A transcript of that hearing is 
of record.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Throat cancer was not incurred in or aggravated by active 
service.  

2.  The Veteran does not have a current diagnosis of 
asbestosis.


CONCLUSIONS OF LAW

1.  Throat cancer was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).

2.  Asbestosis was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) redefined VA's duty to assist a veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

In a letter issued in July 2007, prior to the initial 
adjudication of the claim, the RO notified the Veteran of the 
evidence needed to substantiate his claims for service 
connection.  The letter also satisfied the second and third 
elements of the duty to notify by informing the Veteran that 
VA would try to obtain medical records, employment records, 
or records held by other Federal agencies, but that he was 
nevertheless responsible for providing any necessary releases 
and enough information about the records to enable VA to 
request them from the person or agency that had them.

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).  

The Veteran has substantiated his status as a veteran.  He 
was notified of all elements of the Dingess notice, including 
the disability-rating and effective-date elements of the 
claims, by the July 2007 letter.  

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including records from various federal agencies, and private 
medical records.  Additionally, the Veteran was provided a VA 
examination in May 2008 for asbestosis.

Service treatment records were not obtainable in this case.  
In a December 2007 Formal Finding of Unavailability of 
Service Records report, a military records specialist at the 
concluded that some of the Veteran's service records are 
unavailable for review and that all procedures to obtain the 
service records, including requesting the records from the 
National Archives and Records Administration and the Veteran, 
had been correctly followed.  

Destruction of service medical records does not create a 
heightened benefit of the doubt, but only a heightened duty 
on the part of VA to consider the applicability of the 
benefit of the doubt, to assist the claimant in developing 
the claim, and to explain its decision.  Cromer v. Nicholson, 
19 Vet App 215 (2005); Russo v. Brown, 9 Vet. App. 46, 51 
(1996).  

Where service medical records are missing, VA also has a duty 
to search alternate sources of service records.  Washington 
v. Nicholson, 19 Vet. App. 362 (2005).  On two occasions in 
August 2007, the National Archives reported that it could not 
locate records pertaining to the Veteran.  On the second 
report, the National Archives indicated that it had searched 
Army, "FNO" and maritime records and had searched under 
alternate spellings of the Veteran's name but had located no 
records.  

The RO also asked the Veteran to forward any service 
treatment records in his possession.  It appears that the RO 
followed procedures recommended by the National Personnel 
Records Center to obtain the Veteran's service treatment 
records and that there are no additional sources of these 
records.  

The Veteran has not been provided an examination with regard 
to the residuals of throat cancer.  Under the VCAA, VA is 
obliged to provide an examination when the record contains 
competent evidence that the claimant has a current disability 
or signs and symptoms of a current disability, the record 
indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence 
of a link between current disability and service must be 
competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).  

The types of evidence that 'indicate' that a current 
disability 'may be associated' with military service include, 
but are not limited to, medical evidence that suggests a 
nexus but is too equivocal or lacking in specificity to 
support a decision on the merits, or credible evidence of 
continuity of symptomatology such as pain or other symptoms 
capable of lay observation.  McLendon v. Nicholson, 20 Vet. 
App. 79, 83 (2006).  The threshold for finding a link between 
current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.

In the instant case, there is no medical evidence relating 
throat cancer to the Veteran's period of active service in 
the merchant marines.  He has not reported a continuity of 
symptomatology, nor is there other evidence of such 
continuity.  Hence, there is no evidence that the throat 
cancer might be related to service and an examination is not 
necessary.  

The Veteran's representative argued at the hearing that the 
VA opinion with regard to asbestosis was speculative and that 
an independent medical opinion was warranted.  The VA 
examiner based his opinion on an interpretation of a CT scan, 
which he found did not show asbestosis.  He noted that this 
opinion was echoed by the physician who had provided the 
interpretation of the CT scan.  

The examiner acknowledged the Veteran's exposure to asbestos 
during the Veteran's service in the merchant marine, as well 
as the presence of current shortness of breath, but was 
unable to attribute this symptom to asbestos exposure based 
on the negative test results.  The examiner's opinion was 
well supported by a rationale and took into account an 
accurate history.  Hence, further examinations or opinions 
are not required.  

The Board notes that while the Veteran is receiving Social 
Security Administration (SSA) benefits, it appears that these 
benefits were awarded based on age rather than disability.  
The Veteran began receiving these benefits the month after he 
reached the age of 62.  The Veteran has not reported nor is 
there any evidence that the Veteran received SSA disability 
benefits.  Furthermore, the Veteran and his representative 
stated in the May 2009 hearing that the claims file included 
complete medical records for this case. 

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.



Legal Criteria

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a). 

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza elements is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Additionally, for veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities, such as bilateral 
tinnitus, are presumed to have been incurred in service if 
such manifested to a compensable degree within one year of 
separation from service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307(a), 3.309(a). 

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).



Analysis

The Veteran contends that he incurred throat cancer and 
asbestosis as the result of exposure to asbestos while on 
active duty in the Merchant Marines.  Service in the American 
Merchant Marine in Oceangoing service from December 7, 1941 
to August 15, 1945 is recognized as active duty service and 
compensation is payable for diseases or injuries sustained 
during such service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.7(x)(15) (2008).  

While the Veteran served in the merchant marine for many 
years after August 15, 1945 and had service prior to December 
7, 1941, compensation is only payable for disease or injuries 
incurred in the period of recognized service from December 7, 
1941 and August 15, 1945.

Throat Cancer

The record establishes that the Veteran was diagnosed post-
service with throat cancer and subsequently underwent a 
laryngectomy and tracheostomy.  The Veteran's difficulty 
breathing and talking were noted throughout his treatment 
records and at the May 2009 hearing.  Therefore, the first 
requirement for service connection-a current disability-is 
established.  

A Vessel Service History report demonstrates that the Veteran 
served on several voyages between December 7, 1941, and 
August 15, 1945, as a machine mate, pipe fitter, porter, and 
pantryman, which qualify as active duty service for the 
purpose to assessing service connection.  38 C.F.R. 
§ 3.7(x)(15).  These records satisfy the requirement that 
there be an in-service injury insofar as they indicate that 
the Veteran was likely exposed to asbestos.  

However, there is no competent evidence of a nexus between 
the Veteran's throat cancer and his active duty service.  All 
medical records that have been submitted which are relevant 
to the Veteran's treatment for throat cancer, laryngectomy, 
and tracheostomy are negative for any discussion or opinion 
as to a connection between the Veteran's throat condition and 
his exposure to asbestos during active service.  In fact, the 
only medical evidence pertaining to the etiology of the 
Veteran's throat cancer are private medical notes stating 
that the Veteran was previously a heavy smoker of three packs 
a day.  

The only evidence of record pertaining to a link between the 
Veteran's throat cancer and in-service asbestos exposure are 
the Veteran's and his daughter's statements.  However, as lay 
people, they are not competent to provide an opinion 
concerning medical causation.  Barr v. Nicholson, 21 Vet. 
App. 303 (2007); see also Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  The Veteran would be competent to report a 
continuity of symptomatology, he has not done so.  His 
testimony was to the effect that he received no pertinent 
treatment prior to leaving the Merchant Marine in 1969, more 
than 20 years after the period of recognized active service.

Because there is no evidence of throat cancer in service or 
within a year of the end of the period of active duty 
service, service connection cannot be presumed.  38 U.S.C.A. 
§ 1112 (West 2002 & Supp. 2009); 38 C.F.R. § 3.307, 3.309 
(2008).

Therefore, the preponderance of the evidence is against a 
finding that the Veteran's throat cancer and subsequent 
laryngectomy are connected to his active duty service and the 
appeal is denied.  38 U.S.C.A. § 5107(b).


Asbestosis

The Veteran also contends that he incurred asbestosis as the 
result of asbestos exposure during active service.  However, 
the evidence of record is also against this claim.

All medical evidence of record, including private treatment 
records from 1989 to 2008, are negative for a diagnosis of 
asbestosis.  

The only medical evidence of asbestosis is a letter 
describing the results on an X-ray dated October 13, 1992.  
In the letter, the private doctor noted small irregularly 
shaped opacities seen in both bases accompanied by bilateral 
pleural thickening.  The doctor stated that chest X-ray 
changes such as these were often seen following asbestos 
exposure and were compatible with the diagnosis of 
asbestosis.  The physician did not express an opinion as to 
whether the asbestosis was from exposure during the 
recognized period of active duty from 1941 to 1945 or to 
exposure while serving aboard ships between 1945 and 1969.

In any event, the record shows that the Veteran subsequently 
underwent further testing and was found not to have 
asbestosis.

The Veteran received a VA examination in May 2008 during 
which the examiner found no evidence of asbestosis.  The 
examiner noted the Veteran's service as a Merchant Marine, 
his exposure to asbestos, and his history of throat cancer 
and laryngectomy.  The Veteran stated that he previously 
smoked and drank alcohol but reported no current use.  He 
reported shortness of breath upon minimal exertion, dryness 
in his trachea and lungs for which he used a humidifier, 
dyspnea while performing activities of daily living, and a 
positive daily cough.  

The Veteran was unable to perform a pulmonary function test 
(PFT) because of his tracheostomy status post laryngectomy.  
While the examiner stated it was impossible to perform a PFT 
with this Veteran, he noted the results of a high-resolution 
Computerized Axial Tomography (CAT) scan of his chest 
performed May 19, 2008.  The examiner noted that although 
there was evidence of very mild pleural calcification 
consistent with asbestos exposure, the CAT scan showed no 
evidence of asbestosis, such as thickening of interlobular or 
intralobular septa, glass attenuation, or subpleural lines.  
The examiner also stated that he did not hear any crackles on 
examination, which he would expect to find in the presence of 
asbestosis.

The examiner stated that the objective data did not show any 
evidence of asbestosis or any other complications from 
asbestos exposure that could contribute to his symptoms of 
shortness of breath.  He concluded that while it was 
impossible for him to determine the etiology of the shortness 
of breath, the medical evidence did not suggest that the 
Veteran's symptomatology was related to his previous asbestos 
exposure.  

The VA examiner's opinion is of more probative value than 
that of the private physician because the examiner's report 
is more detailed, based on a review of the entire record and 
was based on testing not considered by the private physician.

As the most probative evidence is that the Veteran does not 
have asbestosis, the preponderance of the evidence is against 
the claim and it must be denied. See 38 U.S.C.A. § 5107(b).  


ORDER

Entitlement to service connection for throat cancer due to 
asbestos exposure is denied.

Entitlement to service connection for asbestosis is denied.  



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


